Citation Nr: 9935953	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  92-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of injuries 
to the right ulna and right radius (major), currently 
evaluated as 10 percent disabling after a reduction of 20 
percent for the preservice degree of impairment under the 
provisions of 38 C.F.R. § 4.22.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to 
February 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which denied entitlement to increased 
rating for right ulna and radius injuries.  The denial was 
confirmed and continued by an April 1992 rating decision.  
The appellant was afforded a hearing before a member of the 
Board at the VARO in October 1992.  The Board subsequently 
remanded this case for additional development in July 1993 
and May 1995.  The VARO confirmed and continued denial of the 
benefits sought in February 1994 and March 1996 rating 
decisions.  In December 1996, the claim of entitlement to an 
increased rating for right ulna and radius injuries was again 
remanded by the Board for additional development, which 
included a VA examination.  The VARO confirmed and continued 
the denial of the claim for increase in an April 1997 rating 
decision.  This case has once again been returned to the 
Board for appropriate disposition.  In an August 1997 
decision, the Board denied the claim for increase.  This 
decision was vacated and remanded to the Board by order of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in June 1998 and, in November 1998, the claim was 
remanded by Board pursuant to the terms of the granted motion 
to vacate and remand the Board's August 1997 decision.


REMAND

A hearing on appeal is granted when a desire to appear in 
person is expressed. 38 C.F.R. § 20.700 (1999).  The member 
presiding at the hearing participates in the final 
determination of the claim.  38 C.F.R. § 20.707 (1999).  
While a hearing before a member of the Board was conducted in 
October 1992 in this case, the individual who conducted that 
hearing is no longer a member of the Board.  As such, a 
hearing has not been conducted by a person capable of 
participating in the final determination of the claim and we 
observe that the appellant's representative has specifically 
requested another hearing before a member of the Board at the 
VARO.  This request was timely.  38 C.F.R. § 20.1304 (1999).  
Although the appellant's representative subsequently, in a 
letter dated December 1999, stated that the appellant 
"hereby withdraws his request for a hearing," a signed 
statement from the appellant acknowledging consent with this 
action was not associated with the letter.  See 38 C.F.R. 
§ 20.702(e) (1999).  Therefore, the Board believes that 
remand is necessary so that a hearing may be scheduled, if 
necessary.

Additionally, associated with the December 1999 letter from 
the appellant's representative is an opinion from a 
registered nurse concerning he level of disability at issue.  
Consideration of this evidence by the VARO was not waived.  
38 C.F.R. § 20.1304(c) (1999).  Therefore, remand is 
necessary so that the VARO may consider this evidence.

Lastly, the evidence of record shows that the appellant was 
awarded Social Security Administration (SSA) benefits in 
December 1991.  The appellant's representative has indicated 
that he believes these records would help in a determination 
of the claim.  However, to date, those records pertaining to 
the grant of disability benefits have not been obtained.  
Therefore, remand is necessary so that the SSA records may be 
obtained.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
The VARO should consider these records on re-adjudication of 
the claim as well.

We note that any failure to comply with the terms of a Board 
remand necessitates another remand, otherwise the Board errs 
in failing to insure compliance.  Stegall v. West, 11 
Vet.App. 268 (1998).

To ensure full compliance with due process requirements and 
the VA's duty to assist, the case is REMANDED to the VARO for 
the following action:

1.  The VARO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  After the above development has been 
completed, the VARO should again review 
the entire record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  If the benefits sought on appeal 
remains denied, the VARO should schedule 
the appellant for a hearing before a 
member of the Board at the VARO unless 
the appellant provides a personally 
signed statement that indicates a desire 
to forego his right to another hearing.  
A copy of the notice of the scheduled 
hearing should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
VARO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











